65655: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 65655


Short Caption:GATLIN, M.D.  VS. DIST. CT. (SADLER)Classification:Original Proceeding - Civil - Mandamus


Lower Court Case(s):Clark Co. - Eighth Judicial District - A653561Case Status:Writ Issued


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerNicola M. Spirtos, M.D.John H. Cotton
							(John H. Cotton & Associates, Ltd.)
						Katherine L. Turpen
							(John H. Cotton & Associates, Ltd.)
						


PetitionerRobert Gatlin, M.D.Heather S. Hall
							(Carroll, Kelly, Trotter, Franzen, & McKenna)
						Robert C McBride
							(Carroll, Kelly, Trotter, Franzen, & McKenna)
						


PetitionerWomen's Cancer Center of Nevada, Inc.John H. Cotton
							(John H. Cotton & Associates, Ltd.)
						Katherine L. Turpen
							(John H. Cotton & Associates, Ltd.)
						


Real Party in InterestEllen Gana, RNCasey W. Tyler
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Kenneth M. Webster
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


Real Party in InterestMaxine SadlerSarah M. Banda
							(Bowen Law Offices)
						Jerome R. Bowen
							(Bowen Law Offices)
						


Real Party in InterestSpring Valley Hospital Medical CenterCasey W. Tyler
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Kenneth M. Webster
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


Real Party in InterestThe Valley Health SystemCasey W. Tyler
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Kenneth M. Webster
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


RespondentRob Bare


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur


12/15/2014OpenOriginal Writ



14-37634: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


05/13/2014Filing FeeFiling fee due for Petition.


05/13/2014Petition/WritFiled Petition for Writ of Mandamus.14-15538




05/13/2014AppendixFiled Appendix to Petition for Writ - Volume 1.14-15539




05/13/2014AppendixFiled Appendix to Petition for Writ - Volume 2.14-15541




05/13/2014AppendixFiled Appendix to Petition for Writ - Volume 3.14-15542




05/13/2014AppendixFiled Appendix to Petition for Writ - Volume 4.14-15543




05/13/2014AppendixFiled Appendix to Petition for Writ - Volume 5.14-15544




05/13/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-15546




05/14/2014Filing FeeFiling Fee Paid. $250.00 from CKTFM&P.  Check no. 21152.


06/04/2014MotionFiled Petitioners Nicola M. Spirtos, M.D. and Women's Cancer Center of Nevada, Inc.'s Motion for Leave to Join Robert Gatlin, M.D.'s Petition for Writ of Mandamus.14-18090




06/06/2014Notice/IncomingFiled Notice of Firm Name and Address Change. John H. Cotton, Katherine Turpen, and John Savage are now with the law firm John H. Cotton & Associates, Ltd.14-18403




06/19/2014Order/ProceduralFiled Order Granting Motion for Leave to Join Petition for Writ of Mandamus.  Dr. Spirtos and Women's Cancer Center of Nevada shall have five days from the date of this order to pay the filing fee for a petition for writ relief.  After the filing fee has been paid, we direct the clerk of this court to remove Nicola Spirtos, M.D., and Women's Cancer Center of Nevada, Inc., as real parties in interest and add Nicola Spirtos, M.D., and Women's Cancer Center of Nevada, Inc., as petitioners to this petition.14-20190




06/23/2014Filing FeeFiling Fee Paid. $250.00 from John H. Cotton & Assoc., LTD.  Check No. 12093.


07/18/2014Order/ProceduralFiled Order Directing Answer. Real parties in interest's answer to writ petition due:  30 days. Petitioners: 15 days to file any reply.14-23438




08/19/2014MotionFiled Real Party in Interest, Maxine Sadler, Motion for Extension of Time to File Response to Petitioner Robert Gatlin, M.D.'s Writ of Mandamus.14-27292




08/19/2014Petition/WritReceived Real Party in Interest, Maxine Sadler's Response to Petitioner Robert Gatlin, M.D.'s Petition for Writ of Mandamus. (FILED PER ORDER OF 11/14/14).


09/03/2014Petition/WritReceived Reply to Answer to Petition via E-Flex. (FILED PER ORDER OF 11/14/14).


11/14/2014Order/DispositionalFiled Order Granting Petition for Writ of Mandamus. "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the district court to grant Dr. Gatlin's motion for summary judgment." Fn1[We grant Ms. Sadler's August 19, 2014, motion for an extension of time to respond to Dr. Gatlin's writ petition and direct the clerk of this court to file the answer that was provisionally received in this court on that same date. We also direct the clerk of this court to file Dr. Gatlin's reply that was provisionally received in this court on September 3, 2014.] SNP14-JH/MD/MC.14-37634




11/14/2014Petition/WritFiled Real Party in Interest, Maxine Sadler's, Response to Petitioner Robert Gatlin, M.D.'s Petition for Writ of Mandamus.14-37635




11/14/2014Petition/WritFiled Petitioners' Reply Brief in Support of Petition for Writ of Mandamus.14-37636




11/14/2014WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Heather S. Hall for service upon Judge Rob Bare.14-37653